121 F.3d 168
Sandra Jean Dale BOGGS, Plaintiff-Appellant,v.Thomas F. BOGGS, Harry M. Boggs and David B. Boggs,Defendants-Appellees.
No. 94-30178.
United States Court of Appeals,Fifth Circuit.
Aug. 20, 1997.

Marian M. Livaudais, Livaudais & Livaudais, Mandeville, LA, James F. Willeford, New Orleans, LA, for Plaintiff-Appellant.
Susan Rees, Plan Benefits Security Division, N-4611, Office of Solicitor, U.S. Dept. of Labor, Washington, DC, for Dept. of Labor, Amicus Curiae.
Thomas F. Boggs, Monroe, LA, Pro Se.
Guy L. Deano, Jr., Deano & Deano, Mandeville, LA, for Harry Boggs & David Boggs.
Appeal from the United States District Court for the Eastern District of Louisiana; A.J. McNamara, Judge.
On Remand From The United States Supreme Court
Before WISDOM, KING and DUHE, Circuit Judges.
PER CURIAM:


1
The district court's order granting summary judgment in the above-styled action is VACATED.  The case is REMANDED to the district court for proceedings not inconsistent with the Supreme Court's pronouncement in Boggs v. Boggs, --- U.S. ----, 117 S. Ct. 1754, 138 L. Ed. 2d 45 (1997).